Per Curiam.

This judgment must be affirmed. The defendant below not having appeared upon the service of a copy of the summons, it was regular in the justice to issue a warrant; and to have given judgment without issuing another summons, or a warrant, would have been erroneous. Nor is there any weight in the other objection, although the justice may not have assigned a good reason for overruling it. The objection was not that Justice Parties had not been superseded, but that he was not a magistrate when he rendered the judgment, upon which the present suit was founded. The judgment was proved by the magistrate before whom it was obtained, in a manner not objected to, and which was equivalent to an admission of the judgment. This was, at least, prima facie evidence of the authority of Parties to render such judgment; and it would not be necessary, upon an action founded on that judgment, which remained in full force, to show that the person before whom it was obtained was a magistrate.
Judgment affirmed.